Citation Nr: 0021701	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for hepatitis.

In June 2000, the appellant had a hearing before the Board 
Member rendering this decision.  


REMAND

The appellant is seeking service connection for hepatitis.  
He states he was hospitalized at the VA Medical Center in 
Long Beach, California, with hepatitis within one year 
following his discharge from service and that he incurred 
hepatitis as a result of a shot he received during service.

The record reflects the appellant was hospitalized at the VA 
Medical Center in Long Beach, California, in April 1973 with 
infectious hepatitis.  The RO and the appellant have 
attempted to obtain these records.  There is also an 
indication of hospitalization in 1977.  When the RO requested 
the VA medical records from the VA Medical Center in Long 
Beach, California, from 1972 to the present, it received 
medical records dated from 1987 to 1991.

In a statement from the appellant, received in April 2000, he 
stated that he was informed by the VA Medical Center in Long 
Beach, California, that the VA in Salt Lake City, Utah, had 
all of his medical records.

Additionally, the record reflects the appellant was treated 
at the VA Medical Center in West Los Angeles (Brentwood), 
California, for opiate dependency in 1981.  The record does 
not show that the RO has attempted to obtain such treatment 
records.

Finally, at the June 2000 hearing, the appellant testified he 
had been treated by a private physician, Dr. Helen Gardner, 
for hepatitis C.  Such records have not been associated with 
the claims file.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims held that VA 
records, to include records of evaluation or treatment in a 
VA facility, are in the constructive possession of VA at the 
time of adjudication.  Here, there is evidence in the claims 
file that the appellant has been treated at VA facilities and 
that such records have not been associated with the claims 
file.  Therefore, the Board finds that the appellant's claim 
must be remanded for further development.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  After receiving the proper 
authorization from the appellant, the RO 
should obtain the medical records from 
Dr. Helen Gardner and associate them with 
the claims file.

2.  The RO should request the Long Beach, 
California, hospitalization records from 
the VA Medical Center in Salt Lake City, 
Utah, from 1973 to the present.  If the 
1973 hospitalization records are not part 
of the records received, the RO is to 
take additional measures to find the 1973 
hospitalization records and show such 
additional measures by documenting them 
in the claims file. 

3.  The RO should request the appellant's 
medical records, which should include the 
outpatient treatment reports, from the VA 
Medical Center in West Los Angeles, 
California, from 1981 to the present and 
associate them with the claims file.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
hepatitis.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


